Citation Nr: 0410128	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  99-19 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from December 1946 to May 
1947.  

The present matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating decision.  The veteran 
filed a notice of disagreement (NOD) in August 1999, and the RO 
issued a statement of the case (SOC) that same month.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in September 1999.  

In August 2002, the Board remanded the veteran's claim to the RO 
for purposes of scheduling the veteran for a requested hearing.  
In a June 2003, the veteran notified the Board, by letter, that he 
no longer desired Board hearing at the RO, and was requesting, 
instead, an RO hearing.  In February 2004, the veteran testified 
before a decision review officer at the RO; a transcript of that 
hearing is of record.  


REMAND

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  

Following the denial of his claim for service connection for a 
back disability in August 1999, the veteran submitted a statement 
that same month in which he reported that he received VA 
medication for his back disability.  The statement also included a 
claim for service connection for a nervous disorder.  The veteran 
reported that he had been told that his nervous disorder was 
caused by his back.  He indicated that he had been receiving 
medications for his nervous disorder for four years from the 
Columbia VAMC.  In a September 1999 VA Form 9, in connection with 
his claim for service connection for a back disability, the 
veteran noted that, "A doctor at Dorn told me he thought I would 
qualify for a service[-]connected disability."  

The claims file reflects Columbia VAMC treatment records dated 
from December 1999 to July 2001.  The Board is cognizant that 
while the veteran has not specifically identified having been 
treated for his back disability at the Columbia VAMC prior to July 
1999, he has reported having received medication on a regular 
basis at the Columbia VAMC since 1995.  It is not apparent whether 
or not the veteran was treated for his back disability between 
1995 and July 1999.  In this case, VA is on notice, at least, of 
potentially relevant medical information.  VA treatment records 
are considered to be constructively included within the record, 
and must be acquired if material to an issue on appeal.  
Therefore, in the instant claim, it is necessary to obtain the 
aforementioned medical records, if they exist, prior to a final 
decision in this case.  See Dunn v. West, 11 Vet. App. 462 (1998); 
see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  

Further, to ensure that all due process requirements are met, on 
remand, the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO's notice letter to the veteran should explain that 
he has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should attempt to obtain 
any additional evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).   

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the actions requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  


Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from Columbia VAMC all records associated 
with the veteran's treatment for a back disorder.  The RO must 
follow the procedures set forth in 38 C.F.R. § 3.159(c) (2003) as 
regards requesting records from Federal facilities.  All records 
and/or responses received should be associated with the claims 
file.  

2.  The RO should send to the veteran and his representative a 
letter requesting that the veteran provide sufficient information, 
and if necessary, authorization to enable it to obtain any 
additional pertinent evidence not currently of record.  The RO 
should also invite the veteran to submit any pertinent evidence in 
his possession, and explain the type of evidence that is his 
ultimate responsibility to submit.  The RO's letter should clearly 
explain to the veteran that he has a full one-year period to 
respond (although VA may decide the claim within the one-year 
period).  

3.  If the veteran responds, the RO should assist the veteran in 
obtaining any additional evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 (2003).  All 
records/responses received should be associated with the claims 
file.  If any records sought are not obtained, the RO should 
notify the veteran and his representative of the records that were 
not obtained, explain the efforts taken to obtain them, and 
describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all 
requested actions have been accomplished (to the extent possible) 
in compliance with this REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims file to ensure that any 
additional notification and development required by the VCAA has 
been accomplished.  

6.  After completing the requested actions, and any additional 
notification and/or development deemed warranted, the RO should 
adjudicate the claim on appeal in light of all pertinent evidence 
and legal authority.  

7.  If the benefit sought on appeal remains denied, the RO must 
furnish to the veteran and his representative an appropriate 
supplemental SOC (to include clear reasons and bases for the RO's 
determinations), and afford them the appropriate time period for 
response before the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the 
Board's intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





